‘CANTY, J.
(dissenting). I cannot concur in the foregoing opinion. G. S. 1894, § 4511, provides that “all claims arising upon contraéis, whether the same be due, not due or contingent, must be presented to the probate court within the time limited in said order :[for creditors to present claims], and any claim not so presented is barred forever.” In the case of Hantzch v. Massolt, supra, p. 361, 63 N. W. 1069, we held that it could not have been intended by this section to bar an action against the heirs, devisees, distributees, etc., under G. S. 1878, c. 77, §§ 7-14 (G. S. 1894, §§ 5918-5925), on a contingent claim, which had not become absolute or capable of liquidation before the time limited to present claims had expired. I was willing to go that far, and hold that, while the words “barred forever” in said .section 4511 barred such contingent claim as against the administrator, and also barred such claim from participating in or interfering with the distribution of the assets in his hands, they did not bar .an action against such heirs and distributees to the extent of the assets received by them. But this is as far as I am willing to go. If a contingent claim is not barred for any purpose unless it becomes •absolute before the time to present claims expires, it is not then barred by the provision which applies to contingent claims, but by the provision which applies to absolute claims, as it had ceased to be contingent before the bar took effect.
The holding of the majority amounts to erasing the provision barring contingent claims from the statute, as a claim which becomes absolute before the time to present claims expires is barred, not because it is a contingent claim, but because it is an absolute ■claim, at the time it is thus barred. We have no right to wholly ■erase the provision barring contingent claims from the statute. It is the claim itself that is barred, not the method of its presentation; and to say that it is barred from being presented directly to the probate court, but not from being presented to the administrator through another court, is not, in my opinion, a proper interpreta*527tion of the statute. Besides, it will have the effect of delaying the prompt settlement of estates, and such delay has always been a serious evil.